Appellant was charged by indictment with having been the operator of a truck with which he struck L. L. Snellgrove thereby killing him, and that appellant failed to stop and render aid.
The court's charge recites that appellant entered a plea of not guilty. The transcript contains the verdict of the jury finding appellant guilty and assessing his punishment at two years in the penitentiary, but nothing appears in the transcript showing that judgment on the verdict was ever entered, or that any sentence was ever pronounced against appellant. Both of these *Page 580 
are required before an appeal may be taken, for without them there is no judgment from which to appeal. See Art. 769 Vernon's Texas C. C. P., and cases cited in Note 3 thereunder.
The appeal is dismissed.